Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
IN RE:                                                                  )                          No. 08-06-00125-CV
)
SCOTT J. FREY and                                           )                 AN ORIGINAL PROCEEDING
BRACH’S CONFECTIONS, INC.,                    )                  
)IN MANDAMUS
                                    Relators.                           )

OPINION ON PETITION FOR WRIT OF MANDAMUS
            Relators, Scott J. Frey and Brach’s Confections, Inc., ask this Court to issue a writ of
mandamus against the Honorable Linda Chew, Judge of the 327th District Court of El Paso County. 
Mandamus will lie only to correct a clear abuse of discretion.  Walker v. Packer, 827 S.W.2d 833,
840 (Tex. 1992)(orig. proceeding).  Moreover, there must be no other adequate remedy at law.  Id. 
Based on the record before us, we are unable to conclude that Respondent clearly abused her
discretion by denying the motion to transfer venue.  Accordingly, we deny mandamus relief.  See
Tex.R.App.P. 52.8(a).

June 29, 2006                                                              
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.
(Chew, J., not participating)